          Case 1:16-cv-01491-EJD Document 28 Filed 07/14/20 Page 1 of 2




           In the United States Court of Federal Claims
                                           No. 16-1491 C
                                       (Filed: July 14, 2020)


************************************
                                               *
ALLIANT HEALTH PLANS, INC.,                    *
                                               *
                       Plaintiff,              *
                                               *
               v.                              *
                                               *
THE UNITED STATES,                             *
                                               *
                       Defendant.              *
                                               *
************************************

                                              ORDER


       Pursuant to the Stipulation for Entry of Final Judgment, the Court ACCEPTS the
following:

       That the Supreme Court’s decision in Maine Community Health Options entitles Alliant
Health Plans, Inc. to receive payment of damages from the United States under ACA section
1342 for risk corridors benefit years 2014, 2015, and 2016 in the total amount of $15,265,443.02
(“Stipulated Damages Amount”). The Parties further agree that receipt of this full
payment will resolve entirely the Amended Complaint in this case.

        Accordingly, the Court enters final judgment in favor of Alliant Health Plans, Inc. in the
total damages amount of $15,265,443.02 on Count I of the Complaint. The Court dismisses
Counts II, and III of the Amended Complaint with prejudice.

         Furthermore, upon entry of final judgment in the Stipulated Amount, Alliant Health
Plans, Inc. (HIOS No. 83761) and any and all of the named Plaintiff’s affiliated entities, release
the United States, its agencies, instrumentalities, officers, agents, employees, and servants, from
all claims (including attorney fees, costs, and expenses of every kind and however denominated)
that Alliant Health Plans, Inc. (HIOS No. 83761) and any and all of the named Plaintiff’s
affiliated entities, has asserted, could have asserted, or may assert in the future against the United
States its agencies, instrumentalities, officers, agents, employees, and servants, arising under or
related to Section 1342 of the ACA.

       The Order previously filed on July 13, 2020, is hereby STRICKEN.
         Case 1:16-cv-01491-EJD Document 28 Filed 07/14/20 Page 2 of 2




The Clerk is directed to enter judgment accordingly.

IT IS SO ORDERED.
                                                       s/ Edward J. Damich
                                                       EDWARD J. DAMICH
                                                       Senior Judge
